DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 13, and 25-26 have been amended. Claims 4, 16, and 29 have been cancelled. Claims 1-3, 5-15, 17-28, and 30 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 01/12/2021, with respect to the rejection(s) of claim(s) 1-3, 5-15, 17-28, and 30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seregin (US 20130272409 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-15, 17-20, 24-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (Bi-prediction by single motion vector using decoder-side inter-reference ME) in view of Seregin (US 20140161179 A1) further in view of Seregin (US 20130272409 A1), hereinafter Seregin2.
Regarding claim 1, Ueda teaches a method of decoding video data, the method comprising: 
determining a block of video data is coded in an inter prediction mode (In this technique, a first MC block is obtained from reference picture 1. A second MC block is obtained by executing inter-reference motion estimation. [2.1] & Fig. 1; [2.4.2 syntax structure] if (PredMode == MODE_INTRA) else); 
determining that a decoder-side motion vector derivation (DMVD) mode is enabled for the block of video data (Figure 2 shows the relationship between the motion vector derived by DMVD and motion vectors used for bi-predictive prediction in RMC. [2.1]; [2.4.2 syntax structure] if rmc_enable_flag (Refinement motion compensation using DMVD)); 
determining motion information for the block of video data (Fig. 1 & 2; [2.1] Figure 2 shows the relationship between the motion vector derived by DMVD and motion vectors used for bi-predictive prediction in RMC.); 
using the motion information, determining a reference block in accordance with the DMVD mode (In the case of small prediction unit, the reference memory access ratio becomes bigger than large prediction unit. Therefore, the prediction unit which size is smaller than 8x8PU is not allowed to be RMC mode. Table 12 shows the reference memory access ratios of restricted RMC. Table13 shows the reference memory access ratios of restricted RMC and search range of DMVD is equal to±1.75pixels. [2.3.3]).
Ueda does not explicitly teach generating a predictive block for the block of video data based on the restricted reference block by determining values of reference pixels outside the restricted reference block by copying pixel values from a nearest horizontal available reference pixel or a nearest vertical available reference pixel
Seregin teaches generating a predictive block for the block of video data based on the restricted reference block by determining values of reference pixels outside the restricted reference block by copying pixel values from a nearest horizontal available reference pixel or a nearest vertical available reference pixel ([0128] when a block or pixel location is mapped to an unavailable block of the base/reference layer/view or identified to be outside the left/right and/or top/bottom boundary of the reference region, information of an the nearest available block to the right/left and/or bottom/top boundary of the unavailable reference block (i.e. corresponding block) may be used for inter-layer/view prediction. One way of locating such nearest available block is by clipping the coordinates of the corresponding base/reference layer/view location into the range of the reference region size of the base layer/reference.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Seregin and apply them to Ueda. One would be motivated as such as to improve the content adaptivity (Seregin: [0023]).
	Ueda in view of Seregin  does not teach wherein the reference block is further restricted to be smaller than the block of video data.
	In an analogous art, Seregin2 teaches wherein the reference block is further restricted to be smaller than the block of video data (if video encoder 20 and video decoder 30 are configured to restrict the use of reference indices to the common reference index for blocks smaller or equal to 8.times.8, than one common reference index can be signaled per 8.times.8 block. The signaled common reference index may then be used for any sub-block of this 8.times.8 block. [0082]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Seregin2 and apply them to Ueda in view of Seregin. One would be motivated as such as memory bandwidth requirements will (Seregin: [0068]).

Regarding claim 2, Ueda in view of Seregin and Seregin2 teaches the method of claim 1. Ueda teaches wherein the restricted reference block is reduced in size in at least one dimension (Table 12 shows the reference memory access ratios of restricted RMC [2.3.3]: Examiner’s note: size restriction on reference blocks).

Regarding claim 3, Ueda in view of Seregin and Seregin2 teaches the method of claim 1. Ueda teaches wherein the restricted reference block includes only reference pixels indicated by an original motion vector (Figure 2 The relationship of vectors used in RMC [2.1]; Table 12 Reference memory access ratios of restricted RMC; In RMC, MC block for reference picture 1 is extracted by transmitted vector. [2.1 Algorithm overview]).

Regarding claim 5, Ueda in view of Seregin and Seregin2 teaches the method of claim 1. Seregin teaches wherein the motion information comprises some or all of a motion vector, a motion vector precision, and a reference picture index ([0081]: motion estimation unit 122 may generate a reference index that indicates the reference picture in list 0 containing the reference block and a motion vector that indicates a spatial displacement between the PU and the reference block. In various examples, motion estimation unit 122 may generate motion vectors to varying degrees of precision. For example, motion estimation unit 122 may generate motion vectors at one-quarter sample precision, one-eighth sample precision, or other fractional sample precision.). The same motivation used to combine Ueda in view of Seregin and Seregin2 is applicable.

Ueda in view of Seregin and Seregin2 teaches the method of claim 1. Ueda teaches wherein the DMVD mode comprises one of a pattern matched motion vector derivation mode, a bi-directional optical flow mode, a bilateral template matching mode ([2.1 Algorithm overview] DMVD process is performed between reference picture 1 and reference picture 2 using template block extracted by rounded motion vector.).

Regarding claim 7, Ueda in view of Seregin and Seregin2 teaches the method of claim 1. Ueda teaches wherein determining that the DMVD mode is enabled for the block of video data comprises determining that the DMVD mode is enabled for the block of video data based on modes used to code one or more neighboring blocks of the block of video data (If rmc_enable_flag is equal to 1, RMC mode is enabled in the slice. If rmc_enable_flag is equal to 0, RMC mode is disabled in the slice. [2.4.2 syntax structure] Refinement motion compensation using DMVD (RMC)).

Regarding claim 8, Ueda in view of Seregin and Seregin2 teaches the method of claim 7. Ueda teaches wherein the one or more neighboring blocks comprises a temporal neighboring block ([2.1] Figure 1 & 2: MC blocks in first and second picture).

Regarding claim 12, Ueda in view of Seregin and Seregin2 teaches the method of claim 1. Seregin teaches wherein the method is performed as part of a decoding loop of a video encoding process (Fig. 3). The same motivation used to combine Ueda in view of Seregin and Seregin2 is applicable.

Regarding claim 13, Ueda teaches a device for decoding video data, 
determine a block of video data is coded in an inter prediction mode (In this technique, a first MC block is obtained from reference picture 1. A second MC block is obtained by executing inter-reference motion estimation. [2.1] & Fig. 1; [2.4.2 syntax structure] if (PredMode == MODE_INTRA) else);
determine that a decoder-side motion vector derivation (DMVD) mode is enabled for the block of video data (Figure 2 shows the relationship between the motion vector derived by DMVD and motion vectors used for bi-predictive prediction in RMC. [2.1]) ; [2.4.2 syntax structure] if rmc_enable_flag (Refinement motion compensation using DMVD));
determine motion information for the block of video data (Fig. 1 & 2; [2.1] Figure 2 shows the relationship between the motion vector derived by DMVD and motion vectors used for bi-predictive prediction in RMC.);
using the motion information, determine a reference block in accordance with the DMVD mode (In the case of small prediction unit, the reference memory access ratio becomes bigger than large prediction unit. Therefore, the prediction unit which size is smaller than 8x8PU is not allowed to be RMC mode. Table 12 shows the reference memory access ratios of restricted RMC. Table13 shows the reference memory access ratios of restricted RMC and search range of DMVD is equal to±1.75pixels. [2.3.3]). 
Ueda does not explicitly teach a memory configured to store the video data; and 
one or more processors; generate a predictive block for the block of video data based on the restricted reference block by determining values of reference pixels outside the restricted reference block by copying pixel values from a nearest horizontal available reference pixel or a nearest vertical available reference pixel.
In an analogous art, Seregin teaches a memory configured to store the video data; and 
one or more processors (an apparatus configured to code video information includes a memory unit and a processor in communication with the memory unit [0010].); generate a predictive block for the block of video data based on the restricted reference block by determining values of reference pixels outside the restricted reference block by copying pixel values from a nearest horizontal available reference pixel or a nearest vertical available ([0128] when a block or pixel location is mapped to an unavailable block of the base/reference layer/view or identified to be outside the left/right and/or top/bottom boundary of the reference region, information of an the nearest available block to the right/left and/or bottom/top boundary of the unavailable reference block (i.e. corresponding block) may be used for inter-layer/view prediction. One way of locating such nearest available block is by clipping the coordinates of the corresponding base/reference layer/view location into the range of the reference region size of the base layer/reference.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Seregin and apply them to Ueda. One would be motivated as such as to improve the content adaptivity (Seregin: [0023]).
Ueda in view of Seregin  does not teach wherein the reference block is further restricted to be smaller than the block of video data.
	In an analogous art, Seregin2 teaches wherein the reference block is further restricted to be smaller than the block of video data (if video encoder 20 and video decoder 30 are configured to restrict the use of reference indices to the common reference index for blocks smaller or equal to 8.times.8, than one common reference index can be signaled per 8.times.8 block. The signaled common reference index may then be used for any sub-block of this 8.times.8 block. [0082]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Seregin2 and apply them to Ueda in view of Seregin. One would be motivated as such as memory bandwidth requirements will be reduced as fewer fetches from main memory and storage to local cache will be needed. (Seregin: [0068]).


Ueda in view of Seregin and Seregin2 teaches the device of claim 13. Ueda teaches wherein the restricted reference block is reduced in size in at least one dimension (Table 12 shows the reference memory access ratios of restricted RMC [2.3.3]: Examiner’s note: size restriction on reference blocks).

Regarding claim 15, Ueda in view of Seregin and Seregin2 teaches the device of claim 13. Ueda teaches wherein the restricted reference block includes only reference pixels indicated by an original motion vector (Figure 2 The relationship of vectors used in RMC [2.1]; Table 12 Reference memory access ratios of restricted RMC; In RMC, MC block for reference picture 1 is extracted by transmitted vector. [2.1 Algorithm overview]).

Regarding claim 17, Ueda in view of Seregin and Seregin2 teaches the device of claim 13. Seregin teaches wherein the motion information comprises some or all of a motion vector, a motion vector precision, and a reference picture index ([0081]: motion estimation unit 122 may generate a reference index that indicates the reference picture in list 0 containing the reference block and a motion vector that indicates a spatial displacement between the PU and the reference block. In various examples, motion estimation unit 122 may generate motion vectors to varying degrees of precision. For example, motion estimation unit 122 may generate motion vectors at one-quarter sample precision, one-eighth sample precision, or other fractional sample precision.). The same motivation used to combine Ueda in view of Seregin and Seregin2 is applicable.

Regarding claim 18, Ueda in view of Seregin and Seregin2 teaches the device of claim 13. Ueda teaches wherein the DMVD mode comprises one of a pattern matched motion vector derivation mode, a bi-directional optical flow mode, a bilateral template matching mode ([2.1 Algorithm overview] DMVD process is performed between reference picture 1 and reference picture 2 using template block extracted by rounded motion vector.).

Regarding claim 19, Ueda in view of Seregin and Seregin2 teaches the device of claim 13. Ueda teaches wherein determining that the DMVD mode is enabled for the block of video data comprises determining that the DMVD mode is enabled for the block of video data based on modes used to code one or more neighboring blocks of the block of video data (If rmc_enable_flag is equal to 1, RMC mode is enabled in the slice. If rmc_enable_flag is equal to 0, RMC mode is disabled in the slice. [2.4.2 syntax structure] Refinement motion compensation using DMVD (RMC)).

Regarding claim 20, Ueda in view of Seregin and Seregin2 teaches the device of claim 19. Ueda teaches wherein the one or more neighboring blocks comprises a temporal neighboring block ([2.1] Figure 1 & 2: MC blocks in first and second picture).

Regarding claim 24, Ueda in view of Seregin and Seregin2 teaches the device of claim 13. Seregin teaches wherein the processor executes as part of a decoding loop of a video encoding process (Fig. 3). The same motivation used to combine Ueda in view of Seregin and Seregin2 is applicable.

Regarding claim 25, Ueda teaches a device for decoding video data, the device comprising: 
the means for processing configured to: 
determine a block of video data is coded in an inter prediction mode (In this technique, a first MC block is obtained from reference picture 1. A second MC block is obtained by executing inter-reference motion estimation. [2.1] & Fig. 1 ; [2.4.2 syntax structure] if (PredMode == MODE_INTRA) else);
determine that a decoder-side motion vector derivation (DMVD) mode is enabled for the block of video data (Figure 2 shows the relationship between the motion vector derived by DMVD and motion vectors used for bi-predictive prediction in RMC. [2.1]) ; [2.4.2 syntax structure] if rmc_enable_flag (Refinement motion compensation using DMVD));
determine motion information for the block of video data (Fig. 1 & 2; [2.1] Figure 2 shows the relationship between the motion vector derived by DMVD and motion vectors used for bi-predictive prediction in RMC.);
using the motion information, determine a reference block in accordance with the DMVD mode (In the case of small prediction unit, the reference memory access ratio becomes bigger than large prediction unit. Therefore, the prediction unit which size is smaller than 8x8PU is not allowed to be RMC mode. Table 12 shows the reference memory access ratios of restricted RMC. Table13 shows the reference memory access ratios of restricted RMC and search range of DMVD is equal to±1.75pixels. [2.3.3]).
Ueda does not explicitly teach a means for storing the video data; and a means for processing in communication with the means for storing; generate a predictive block for the block of video data based on the restricted reference block by determining values of reference pixels outside the restricted reference block by copying pixel values from nearby available reference pixels, interpolating pixel values from a nearest horizontal available reference pixel or a nearest vertical available reference pixel
In an analogous art, Seregin teaches a means for storing the video data; and a means for processing in communication with the means for storing (an apparatus configured to code video information includes a memory unit and a processor in communication with the memory unit. [0010]); generate a predictive block for the block of video data based on the restricted reference block by determining values of reference pixels outside the restricted ([0128] when a block or pixel location is mapped to an unavailable block of the base/reference layer/view or identified to be outside the left/right and/or top/bottom boundary of the reference region, information of an the nearest available block to the right/left and/or bottom/top boundary of the unavailable reference block (i.e. corresponding block) may be used for inter-layer/view prediction. One way of locating such nearest available block is by clipping the coordinates of the corresponding base/reference layer/view location into the range of the reference region size of the base layer/reference.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Seregin and apply them to Ueda. One would be motivated as such as to improve the content adaptivity (Seregin: [0023]).
	Ueda in view of Seregin  does not teach wherein the reference block is further restricted to be smaller than the block of video data.
	In an analogous art, Seregin2 teaches wherein the reference block is further restricted to be smaller than the block of video data (if video encoder 20 and video decoder 30 are configured to restrict the use of reference indices to the common reference index for blocks smaller or equal to 8.times.8, than one common reference index can be signaled per 8.times.8 block. The signaled common reference index may then be used for any sub-block of this 8.times.8 block. [0082]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Seregin2 and apply them to Ueda in view of Seregin. One would be motivated as such as memory bandwidth requirements will be reduced as fewer fetches from main memory and storage to local cache will be needed. (Seregin: [0068]).


Regarding claim 26, Ueda teaches a computer-readable non-transitory storage medium storing instructions that when executed by one or more processors cause the one or more processors to execute a process (2.4 software implementation), the process comprising: 
determining a block of video data is coded in an inter prediction mode (In this technique, a first MC block is obtained from reference picture 1. A second MC block is obtained by executing inter-reference motion estimation. [2.1] & Fig. 1 ; [2.4.2 syntax structure] if (PredMode == MODE_INTRA) else);
determining that a decoder-side motion vector derivation (DMVD) mode is enabled for the block of video data (Figure 2 shows the relationship between the motion vector derived by DMVD and motion vectors used for bi-predictive prediction in RMC. [2.1] ; [2.4.2 syntax structure] if rmc_enable_flag (Refinement motion compensation using DMVD));
determining motion information for the block of video data (Fig. 1 & 2; [2.1] Figure 2 shows the relationship between the motion vector derived by DMVD and motion vectors used for bi-predictive prediction in RMC.);
using the motion information, determining a reference block in accordance with the DMVD mode (In the case of small prediction unit, the reference memory access ratio becomes bigger than large prediction unit. Therefore, the prediction unit which size is smaller than 8x8PU is not allowed to be RMC mode. Table 12 shows the reference memory access ratios of restricted RMC. Table13 shows the reference memory access ratios of restricted RMC and search range of DMVD is equal to±1.75pixels. [2.3.3]). 
Ueda does not explicitly teach a computer-readable non-transitory storage medium storing instructions that when executed by one or more processors cause the one or more processors to execute a process, the process comprising: generating a predictive block for the block of video data based on the restricted reference block by determining values of reference 
In an analogous art, Seregin teaches a computer-readable non-transitory storage medium storing instructions that when executed by one or more processors cause the one or more processors to execute a process (a non-transitory computer readable medium includes code [0013]; an apparatus configured to code video information includes a memory unit and a processor in communication with the memory unit. [0010]), the process comprising: generating a predictive block for the block of video data based on the restricted reference block by determining values of reference pixels outside the restricted reference block by copying pixel values from a nearest horizontal available reference pixel or a nearest vertical available reference pixel ([0128] when a block or pixel location is mapped to an unavailable block of the base/reference layer/view or identified to be outside the left/right and/or top/bottom boundary of the reference region, information of an the nearest available block to the right/left and/or bottom/top boundary of the unavailable reference block (i.e. corresponding block) may be used for inter-layer/view prediction. One way of locating such nearest available block is by clipping the coordinates of the corresponding base/reference layer/view location into the range of the reference region size of the base layer/reference.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Seregin and apply them to Ueda. One would be motivated as such as to improve the content adaptivity (Seregin: [0023]).
Ueda in view of Seregin  does not teach wherein the reference block is further restricted to be smaller than the block of video data.
	In an analogous art, Seregin2 teaches wherein the reference block is further restricted to be smaller than the block of video data (if video encoder 20 and video decoder 30 are configured to restrict the use of reference indices to the common reference index for blocks smaller or equal to 8.times.8, than one common reference index can be signaled per 8.times.8 block. The signaled common reference index may then be used for any sub-block of this 8.times.8 block. [0082]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Seregin2 and apply them to Ueda in view of Seregin. One would be motivated as such as memory bandwidth requirements will be reduced as fewer fetches from main memory and storage to local cache will be needed. (Seregin: [0068]).

Regarding claim 27, Ueda in view of Seregin and Seregin2 teaches the medium of claim 26. Ueda teaches wherein the restricted reference block is reduced in size in at least one dimension (Table 12 shows the reference memory access ratios of restricted RMC [2.3.3]: Examiner’s note: size restriction on reference blocks).

Regarding claim 28, Ueda in view of Seregin and Seregin2 teaches the medium of claim 26. Ueda teaches wherein the restricted reference block includes only reference pixels indicated by an original motion vector (Figure 2 The relationship of vectors used in RMC [2.1]; Table 12 Reference memory access ratios of restricted RMC; In RMC, MC block for reference picture 1 is extracted by transmitted vector. [2.1 Algorithm overview]).

Regarding claim 30, Ueda in view of Seregin and Seregin2 teaches the medium of claim 26. Seregin teaches wherein the motion information comprises some or all of a motion vector, a motion vector precision, and a reference picture index ([0081]: motion estimation unit 122 may generate a reference index that indicates the reference picture in list 0 containing the reference block and a motion vector that indicates a spatial displacement between the PU and the reference block. In various examples, motion estimation unit 122 may generate motion vectors to varying degrees of precision. For example, motion estimation unit 122 may generate motion vectors at one-quarter sample precision, one-eighth sample precision, or other fractional sample precision.). The same motivation used to combine Ueda in view of Seregin and Seregin2 is applicable.

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Seregin and Seregin2 further in view of Chen (Algorithm Description of Joint Exploration Test Model 7 (JEM 7)).

Regarding claim 9, Ueda in view of Seregin and Seregin2 teaches the method of claim 1. Ueda in view of Seregin and Seregin2 does not explicitly suggest determining that the DMVD mode is enabled for the block of video data comprises determining that the DMVD mode is enabled for the block of video data in response to a low-delay condition for a current slice comprising the block of video data being true, wherein the low-delay condition requires all reference pictures of the current slice to be before the current slice in display order.
In an analogous art, Chen teaches determining that the DMVD mode is enabled for the block of video data comprises determining that the DMVD mode is enabled for the block of video data in response to a low-delay condition for a current slice comprising the block of video data being true, wherein the low-delay condition requires all reference pictures of the current slice to be before the current slice in display order (For example, the decoder checks whether the low-delay condition (i.e. the POCs of all reference pictures of the current picture are smaller than the POC of the current picture) is fulfilled and possibly uses motion vector MVx (the motion vector corresponding to reference picture list X) to predict motion vector MVy (with X being equal to 0 or 1 and Y being equal to 1−X) for each sub-CU [2.3.1.1].).


Regarding claim 10, Ueda in view of Seregin, Seregin2 and Chen teaches the method of claim 9. Chen teaches the DMVD mode comprises a frame-rate up conversion (FRUC) template matching mode (A FRUC flag is signalled for a CU when its merge flag is true. When the FRUC flag is false, a merge index is signalled and the regular merge mode is used. When the FRUC flag is true, an additional FRUC mode flag is signalled to indicate which method (bilateral matching or template matching) is to be used to derive motion information for the block [2.3.7].). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teaching of Chen and apply them to Ueda in view of Seregin. One would be motivated as such as to simplify the coding process.

Regarding claim 21, Ueda in view of Seregin and Seregin2 teaches the device of claim 13. Ueda in view of Seregin and Seregin2 does not explicitly suggest wherein determining that the DMVD mode is enabled for the block of video data comprises determining that the DMVD mode is enabled for the block of video data in response to a low-delay condition for a current slice comprising the block of video data being true, wherein the low-delay condition requires all reference pictures of the current slice to be before the current slice in display order.
In an analogous art, Chen teaches wherein determining that the DMVD mode is enabled for the block of video data comprises determining that the DMVD mode is enabled for the block of video data in response to a low-delay condition for a current slice comprising the block of video data being true, wherein the low-delay condition requires all reference pictures of the current slice to be before the current slice in display order (For example, the decoder checks whether the low-delay condition (i.e. the POCs of all reference pictures of the current picture are smaller than the POC of the current picture) is fulfilled and possibly uses motion vector MVx (the motion vector corresponding to reference picture list X) to predict motion vector MVy (with X being equal to 0 or 1 and Y being equal to 1−X) for each sub-CU [2.3.1.1].).
	It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teaching of Chen and apply them to Ueda in view of Seregin and Seregin2. One would be motivated as such as to simplify the coding process.

Regarding claim 22, Ueda in view of Seregin, Seregin2 and Chen teaches the device of claim 21. Chen teaches wherein the DMVD mode comprises a frame-rate up conversion (FRUC) template matching mode (A FRUC flag is signalled for a CU when its merge flag is true. When the FRUC flag is false, a merge index is signalled and the regular merge mode is used. When the FRUC flag is true, an additional FRUC mode flag is signalled to indicate which method (bilateral matching or template matching) is to be used to derive motion information for the block [2.3.7].). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teaching of Chen and apply them to Ueda in view of Seregin. One would be motivated as such as to simplify the coding process.

Allowable Subject Matter
Claims 11 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486